[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
The Court, in its decision of November 6, 2001, awarded damages in the amount of $64,651.00 rounded to $65,000.00. The sum paid in to the Clerk of the Court pursuant to the Notice of Assessment was $31,700.00, thus there is due and owing to the plaintiff the excess thereof amounting to $33,300.00. The original judgment is corrected and the court finds the excess to be $33,300.00, the sum due the plaintiff herein.
A corrected judgment may enter accordingly.
The Court
CURRAN, J.